Fourth Court of Appeals
                               San Antonio, Texas
                                     March 17, 2020

                                   No. 04-19-00863-CV

                        IN THE INTEREST OF A.C., A CHILD,


                From the 438th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2018-PA-01551
                     Honorable John D. Gabriel, Jr., Judge Presiding


                                     ORDER
       Appellant’s motion for extension of time is DENIED IN PART with respect to the
requested extension until June 2020, but is GRANTED IN PART in that the time to file the
appellant’s brief is extended to April 1, 2020, with No Further Extensions.



                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of March, 2020.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ,
                                                 Clerk of Court